 LENKURT ELECTRIC CO., INC.Lenkurt Electric Co.,Inc.andMildred B. Hoback.Case 20-CA-5001June 30, 1969DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn April 16, 1969, Trial Examiner HermanCorenman issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in certain unfair labor practices, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions to the TrialExaminer's Decision and a supporting brief. TheGeneral Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewedthe rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case,' and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andorders that the Respondent, Lenkurt Electric Co.,Inc.,San Carlos, California, its officers,agents,successors,and assigns,shall take the action setforth in the Trial Examiner's Recommended Order,as so modified.Add the following as paragraph 2(b), and reletterthe following paragraphs accordingly:"(b)Notifytheabove-namedemployee ifpresentlyserving inthe Armed Forces of the UnitedStatesof her right to fullreinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and Service'Respondent has moved to strike the answering brief of the GeneralCounsel on the ground that his brief includes matters not limited to thequestions raised in the exceptions Since, in reaching our decision herein,we have only considered those matters which are part of the record andwhich have been raised by the Respondent's exceptions,we denythemotion.'We agree with the Trial Examiner's conclusion that the Respondent'sdischarge of Hoback violated Sec 8(a)(1) of the Act,but we find itunnecessary to decide whether it also violated Sec. 8(a)(3),as such afurther finding would not affect the remedy herein.259Act, as amended, afterdischargefrom the ArmedForces."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMAN CORENMAN, Trial Examiner: Upon a chargefiledonMay 16, 1968, by Mildred B. Hoback, anindividual, the General Counsel, for the National LaborRelations Board,issued a complaint on September 19,1968, against Lenkurt Electric Co., Inc., herein referred toas the Respondent, alleging violations of Section 8(a)(1)and (3) of the National Labor Relations Act, as amended(61Stat. 136), hereinafter referred to as the Act. Ananswer filed by the Respondent denied the commission ofany unfair labor practices.Pursuant to notice, a hearing in this matter was held atSan Franciscoon February 19, 1969, before me. Eachparty was afforded a full opportunity to be heard, to call,examine and cross-examine witnesses,to argue orally onthe record, and to file briefs which have been carefullyconsidered.The questionat issue iswhether the Respondent'sterminationof Mildred B. Hoback's employment on April3, 1968, upon her refusal to cross a picket line to work atthe Respondent's plant, violated Section 8(a)(1) and (3) ofthe Act.Upon the entire record, including briefs of the parties,andmy observation of the witnesses, I make thefollowing:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe pleadings establish that the Respondent is aDelaware corporation with a place of business at SanCarlos, California,where it is engaged in the manufactureof electronic products.During the past year,Respondent,in the course and conduct of its business operations, soldand shipped from the State of California products valuedin excess of $50,000 directly to customers located outsideCalifornia,and received goods and materials valued inexcess of$10,000 from points outside California. It isadmitted that the Respondent is an employer engaged incommerce and in operations affecting commerce withinthe meaning of Section 2(6) and(7) of the Act.II.THEUNFAIR LABOR PRACTICESA. Preliminary Statementof FactsMildredB.Hoback had been employed by theRespondent since June1966, firstas a Xerox operatoruntilOctober 1967,and thereafter as an Itek operator.'Her immediatesupervisorwasGeorgePollock,supervisorofpressproduction.Shewasoneofapproximately 1,150 employees in the Respondent's plantat San Carlos, California, who were unrepresented by anylabor organization.On April 1,1968, the IBEW,a labor organizationwhich represented approximately 2,650 hourly ratedemployees in the plant,called a strike to enforce renewal'According to the testimony of Personnel Manager Hill,an Itek machinetakes a typed sheet or page of anything and will make a working piece fora printing machine from which one willcopy orpunt,much like aduplicator.177 NLRB No. 87 260DECISIONS OFNATIONALLABOR RELATIONS BOARDcontract demands and placed pickets at all of the gates tothe plant. In contemplation of the April 1 strike theRespondent,onMarch 29, issued a memo to allunrepresented salaried employees as follows:As you all know, the company is in labornegotiations with the IBEW. Regardless of the outcomeof these negotiations the company will be open foroperations onMonday, April 1, and thereafter allemployees will be expected to attend work as usual.Mrs.Hoback rode to work with her husband on themorningof April 1,1968, intending to start work at 8a.m., but on seeing the plant was being picketed,made noattempt to enter the plant and returned home. Mrs.Hoback testified that she "refused to cross the picketline" because she "was in sympathy with the strikers andfearful of bodily harm." On arriving home, Mrs. Hobackphoned her supervisor,Mr. Pollack, between 9 and 10a.m. and told him she "couldn'tcome in because of thepicket line." She also spoke to Mr. Pollack's superior,Ray Facciano, and told him, too, that she "couldn't comein" because she "wouldn't cross the picket line." Faccianoreplied, "Yes, George [Pollack]and Ihave already talkedabout it."Mrs. Hoback drove to the plant about 7:45a.m. the next morning,April 2, andagain refused to crossthe picket lines outside the plant because, as she testified,"I was in sympathy with the strikers and fearful of bodilyharm."On the afternoon of April 2, she received atelegram from the Respondent signed by Mr. Hill readingas follows:Sinceyouareasalariedemployeeandnotrepresented by the union contract, your reason for notcomingto work is not acceptable. If you fail to reportforwork by Wednesday, April 3, 1968, you will beconsidered to have voluntarily terminated.After receiving the aforesaid telegram,Mrs. HobackphonedMr.Facciano,managerof the publicationsproduction department, on the afternoon of April 2. Mr.Facciano reread thetelegram toMrs.Hoback.When,upon inquiry by Mrs. Hoback, Mr. Facciano told her hethought the pickets would still be there the following day,Mrs. Hoback replied that she would report as usual thenext morning, April 3, and would come in to work if thepicketswere gone. Later on April 2, the Respondentreceived the following telegram from Mrs. Hoback:Re yours this date. Stop. Have made efforts to reportforwork.However, found pickets blocking entranceStop. Am fearful of bodily harm to self and family orproperty damage if cross.Mrs. Hoback went to the Respondent's plant site onthemorningof April 3 and,again observingthat it wasbeing picketed,did not cross the picket line. Mrs. Hobacktestified again that her refusal to cross the picket line wasbecause she was in sympathy with the strikers and fearfulof bodily harm.She returned to the plant site on themorningsof April 4and 5 and again would not cross thepicket line to work for thesame reasonstestified to by herfor her refusal to cross the picket line on April 1, 2, and3.On the afternoonof April5,Mrs. Hoback received thefollowing telegram from the Respondent,signedbyPersonnel Manager Hill:"Your Lenkurtemployment hasbeen terminated effective 4-3-68 by reason of your failureto report to work without good cause."B. Respondent's Contention as to Reason forDischarging Mrs. HobackMr. Stephen S. Hill, personnel manager,testified thaton April 1 he learned by memo from Mr. Acton, managerof publications and office services, that Mrs. Hoback hadnot come towork.'Mr. Hill contacted Mr. Acton andinstructed him that "should she [Mrs. Hoback] not cometo workas a resultof [not]crossingthe picket line, thatwe should terminate her in three days." The Respondentcontends that Hoback was temporarily replaced by KathyScambia on April 1 through 3, and was permanentlyreplaced by Scambia on April 4 when Hoback did notreport for work by April 3, the deadline set in theRespondent'sApril 2 telegram to Hoback notifying herthat if she failed to report for work by Wednesday, April3,shewould"be considered to have voluntarilyterminated."Mr. Hill's testimony concerning the replacement is asfollows:That Mrs. Hobackwas anItek operator in thePressDepartment; that through the use of the Itekmachine a great amount of published material isaccomplished, as it is a much cheaper method of makingplates; and 60 percent of the flow of work through thepress department is dependent at one stage or another onthe Itek machine.When Mrs. Hoback did not come towork on April 1, Kathy Scambia, who had had Itekexperience,andwas then a trainee in the cameradepartment, was transferred to take Hoback's place onthe Itek machine during her absence on April 1, 2, and 3.Hill testified that Scambia was permanently reassigned tothe Itek machine effective April 4. Scambia remained onthe Itek machine April 4 and 5, but on the followingMonday, April 8, she was taken off the Itek machine andtransferred for the duration of the strike to the factoryarea where her skills were needed to perform productionwork customarily done by union members. In themeanwhile, the Itek machine work was rotated amongseveral other employees in the press department. Upon thetermination of the strike,May 16, 1968, Scambia wasreturned to the Itek machine where she still remained atthe time of the hearing in this matter. Mr. Hill furthertestified that it was not necessary to fill the vacancy in thecamera department occasioned by Scambia's transfer toHoback's job because Scambia had been only a trainee inthe camera department.C. Discussion of Issues and ConclusionsThe soleissueinvolved is whether Respondent violated'Section 8(a)(1) and (3) of the Act by discharging Hoback,because she refused to cross the picket line and come towork during an economic strike calledby the IBEW.Ifind that Hoback's refusal to cross the picket line tocome to work constituted the exercise of concerted activitywithin the meaning of Section7 of the Act.'Hobacktestified at thehearingthat her refusal to cross the picketlinewasmotivated by two considerations, namely: (1)sympathy with the strikers and (2) fear of bodily harm. Ihave noted that Hoback's April 2 telegram to theRespondent in reply to Respondent's April 2 telegramseeks to justify her refusal to cross the picket line on theground that"pickets were blocking the entrance"and shewas "fearful of bodily harm to self and family or propertydamage if[she] crossed."It is reasonable to conclude, andIfind, that Hoback's April 2 reply to Respondent's April2 telegram constituted, in the main, an endeavor by her to'The April I memo fromActon toHill reported concerningMrs.Hoback: "In the case of M. Hoback, she phoned in at 9:05AMstatingshe was not reporting because of the picket line "'Sec7Employeesshall havethe right to self-organization, to form, LENKURT ELECTRIC CO., INC.261proffer an excuse which she hoped would be palatable totheRespondent and perhaps forestall her threateneddischarge inasmuch as the Respondent's April 2 telegramserviced notice on her that her refusal to cross the picketlinewas an unacceptable reason for not coming to workbecause, according to the telegram, "You are a salariedemployee and not represented by the union contract."It is clear from the undisputed evidence produced at thehearing by the Respondent that there was no picket lineviolence.Additionally,Hoback was the only one ofapproximately 1,150 nonrepresented salaried employeeswho refused to cross the picket line. Whatever fragmentsof fear Hoback may have entertained, I am satisfied thatthey wereminimal anddid not control her action inrefusing to cross the picket line. I am convinced, and Ifind, that Hoback's refusal to cross the picket line was inthe main based on her sympathies with the union strike.'Itisreasonable to conclude that the Respondententertained the opinion, based on its observations at thestrike scene, that there was no warrant to Hoback's April2 telegraphic excuse that she was "fearful of bodily harmto self and family or property damage "if she crossed" thepicket line.Iam satisfied, and I find, upon the basis of theRespondent's April 2 and 5 telegrams to Hoback that theRespondent consideredHoback's refusal to cross thepicket line as an act of insubordination and unacceptable,since, as the April 2 telegram stated, she was a salariedemployee not in the unit represented by the IBEW, and,as stated in Respondent's April 5 telegram, she wasterminated because of her failure to report to workwithout goodcause.Iam convinced, and I find, thatRespondent discharged Hobackin reprisalfor her conductin honoring the picket line which the Respondent believedwas none of Hoback's business.It is well established byBoard and Court precedent that nonrepresented employeesare engagingin protected, concerted activityin honoring apicket line at their employer's own establishment. Inrefusingtocross the picket line at her place ofemployment and come to work, Hoback wasassisting thelabor organization then on strike. It did not matter, as theRespondent erroneously believed, that Hoback was not amember of the bargaining unit represented by the IBEW.Difco Laboratories, Inc.,172 NLRB No. 235.SouthernGreyhound Lines, Division of Greyhound Lines, Inc.,169NLRB No. 148;Cooper Thermometer,154 NLRB 502;CanadaDryCorporation,154NLRB 1763;TexasFoundries, Inc.,101NLRB 1642, 1681;N.L.R.B. v. CityYellow Cab Co.,344 F.2d 575 (C.A.6);John S. SwiftCo., 124 NLRB 394, 397, enfd. 277 F.2d 641 (C.A. 7);N.L.R.B. v. Stepp's Friendly Ford,338 F.2d 833 (C.A. 9);N.L.R.B. v.West Coast Casket Company, Inc.,205 F.2d902, 908 (C.A. 9). See alsoTruckdriver'sUnion Localjoin,orassistlabororganizations,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection, and shall also have the right to refrain from any or all of suchactivities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition ofemployment in section 8(a)(3)'It should benoted thatin proceedings before theState ofCalifornia,Department of Employment,whereinMrs. Hoback sought unemploymentinsurance,she represented to that state agency that she had "informedmanagementthatmyhusband was an international representative of theBrotherhood of Railway andAirline Clerksand this made my reportingforwork impossiblesince he is well aware of the dangers and otherreasons."(Emphasis supplied )No. 413, Teamsters,et a! v.N.L.R.B. ]Brown TransportCorp.],334 F.2d 539, 542, 543 (C.A.D.C.), cert. denied379 U.S. 916.RelyingonN.L.R.B. v. Rockaway News SupplyCompany, Inc.,197 F.2d 111 (C.A. 2), affd, 345 U.S. 71,Redwing Carriers, Inc.,137 NLRB 1545, enfd.sub nomTeamsters, Chauffeurs & Helpers Local Union No. 79 v.N.L.R.B.,325 F.2d 1011 (C.A.D.C.), cert. denied 377U.S. 905, andL.G.EveristInc.,142NLRB 193,enforcementdenied334F.2d312 (C.A. 8), theRespondent argues that it was privileged to dischargeHoback in order to replace her with Kathy Scambia in theefficient operation of its business.Subsequent to the aforesaid decisions relied upon by theRespondent, the Board, in adopting the Trial Examiner'sdecisioninSouthernGreyhound Lines, supra,andDifcoLaboratories,Inc., supra,agreed with each of the TrialExaminers that theRedwing Carriersrule was not to beappliedin cases, suchas this one, where the employee ishonoringapicketlineattheemployer'sownestablishment.Attention is directed to the remarks madeby the Trial Examiner inSouthern Greyhound Lines,supra,where she pointed out with Board approval thatRedwing, Rockaway,andEverist:involved the discharge of drivers who in the course ofmakingdeliveries, refused to cross the picket lines atthe premises of employers other than their own. Inthose cases,the employees had not refused to performalltheirduties for their employer. They had eventransportedmaterialstothesitusof the struckemployer, but had refused to perform any part of theirdutieswhich would require them to cross the picketline.In such a situationan employer may find itnecessaryto discharge the employee who refuses tocrossthepicket line in order to replace himimmediately or soon thereafter with someone who willperform all the employee's duties andthereby enablethe employee to continue operating his business.This, the Board held, the employer may lawfully do wherethe needto continueto operate his business overrides inimportancethe protected right of an employee toassist alabororganizationby refusing to cross the otheremployer's picketline. Indeed,the Court of Appeals inN.L.R.B. v Rockaway News,supra,infindingnoviolationin thedischargeof a driver who refused to crossapicketlineatanotheremployer'sestablishmentcondemnedthe driver's action asan unprotected partialstrike,theCourtholdingthattheemployeewas"unilaterallydictatingthe terms of his employment whichit iswell settled he may not do." And the Supreme CourtinRockaway,supra,while not adopting the partial strikerationaleof the Court of Appeals, concluded neverthelessthat the employee's refusal to cross the picketlinewasunprotected because it violated a no-strike clause in thecollective-bargaining agreement governinghisworkingconditions.Although the Board has not departed from the generalrule announcedby it inRedwing Carriers, supra,that itwill not reacha conclusiononly on the basis of theprecisewords- "replacement or discharge"- used by theemployer inRedwing Carriertype cases, nevertheless, insubsequentdecisionsinvolving one or more employees'refusal to cross a picket line at another employer'sestablishment, the Board has carefully weighed all of theaspects to determine whether the discharge is a reprisalagainst the employee or whether "the employer's need toreplace the employee is such as clearly to out weigh theemployee's right to engage in protected activity." 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDInSwain and Morris Construction Co.,168 NLRB No.147,ThurstonMotor Lines,Inc.,166NLRB No. 101,andOvernite TransportationCo.,154 NLRB1271, enfd.sub nom.Truck Drivers Local728 I.B.T. v. N.L.R.B.,364 F.2d 682(C.A.D.C.),the Board concluded that theRespondent had not met its burden to show that theemployees'discharge was essentialto fulfillan overridingneed in the operation of its business.InOverniteTransportation Co., supra,in finding that the employerviolated the Act in discharging a truckdriver who refusedto cross another employer's picket line, the Board, amongother things, based its finding of violation on the fact thatthe employer,by terminating the driver for disobeying"directorders"to cross the picket line, equated thedriver's refusal to cross the picket line with an act ofinsubordination showing little or no regard for thecountervailing employee rights that were examined andbalanced inRedwing.In like manner, it is reasonable toconclude that the Respondent's action in the instant case,interminatingHoback,wasmotivatedbytheRespondent's conclusion clearly expressed in its April 2and 5 telegrams that Hoback's refusal to cross the picketlinewas"withoutgoodcause"and inferentiallyinsubordinate.Additionally,I find that on the date of her discharge,Hoback had not been permanently replaced. KathyScambia,herreplacement,remainedonHoback'smachine only from April 1 to 5; thereafter until the end ofthe strike Scambia worked on hourly rated productionwork in the unit representedby theIBEW. In themeanwhile,the Itek machine was operated by a number ofdifferent employees in the Press Department.It was onlyafter the strike was terminated on May 16 that KathyScambia was permanently placed on the Itek machine.SeeLam-Western,Inc.,170 NLRB No. 186;MarydaleProducts,133 NLRB 1232,enfd.311 F.2d 890 (C.A. 5).Hoback having been previously dischargedeffectiveApril3, it would have been futile for her to offer to return atthe strike's end.Southern Greyhound Lines,169NLRBNo. 148.She was entitled to reinstatement with thestrike's termination.N.L.R.B.v.Cowell Portland CementCo.,148F.2d 237, 245 (C.A. 9);Idaho Potato Growers v.N.L.R.B.,144 F.2d295, 304-305 (C.A. 9).But, as I have pointed out earlier in this decision, theBoard has declined to extend theRedwingcriteria tosituations where the employee honors a picket line at theemployee's own place of work.SeeSouthern GreyhoundLinesandDifcoLaboratories,Inc., supra.In those twocases, the Board did not deviate from long standing Boardand Court precedent,and in each case found that thedischarge of the employee for honoring the picket line athis own place of work violatedthe Act.The Board's reason for viewing the matter differentlywhere the employee refuses to cross a picket line at hisown place of work was stated inCooper Thermometer,154 NLRB 502, as follows:In such a situation[referring toRedwing]theemployee interest in theprimarylabor dispute is clearlyless than in one, where as here, the same employer andfellow employees are involved and where the possibilityismore proximate that improved conditions for theproduction employees might lead to a reciprocal effecteffect on the office employees'own conditions."The Board cited in support of its statementPeter CaillerKohler Swiss Chocolates Company,Inc.,130 F.2d 503,505 (C.A. 2).'Concluding, therefore, that this case should be decidedon longstandingBoard and Court precedent reasserted inSouthern Greyhound LinesandDifco Laboratories, Inc.,supra,Ifind thatMrs. Hoback, in violation of Section8(a)(1) and (3) of the Act, was discharged for refusing tocross the IBEW picket line. The Respondent therebydiscriminated with respect to her tenure of employmentbecause sheassistedthe IBEW by honoring their picketline and because she engaged in concerted activity with thestrikingemployees for their mutual aid and protection.CONCLUSIONS OF LAW1.By dischargingMildred B.Hoback because sheengaged in the protectedactivityof assisting a labororganization,Respondent has discriminated with respecttoher tenure of employment,has interferedwith,restrained,and coerced her in the exercise of her rightsguaranteed by Section7 of the Act,and has engaged inunfair labor practices within the meaning of Section8(a)(1) and(3) of the Act.2.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices, I shall recommend that Respondentcease and desist therefrom and take certain affirmativeaction necessary to effectuate the policies of the Act.Respondent will be required to offer Mildred B. Hobackreinstatement to her old or substantially equivalentposition, without prejudice to her seniority or other rightsand privileges,dismissing, if necessary, anyone who mayhave been hired to replace her, and to make her whole forany loss ofearningsshe may have suffered by reason ofher unlawful discharge. Since it appears that Hobackwould not have returned to work prior to the terminationof the strike on May 16, 1968, even if she had not beendischarged,Respondent will be required to make herwhole for herloss of earningsby payment to her of thesalary which she would normally have earned on and afterMay 16, 1968, to the date Respondent offers herreinstatement, less her net earnings during that period.The backpay shall be computed on a quarterly basis in themannerestablished by the Board inF. W.Woolworth Co.,90 NLRB 289, and shall include an allowance for interestat the rate of 6 percent per annum to be computed in themanner setforthinIsisPlumbing & HeatingCo.,138NLRB 716.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in this case, and pursuantto Section 10(c) of the National Labor Relations Act, asamended, it is hereby ordered that Respondent, Lenkurt'Judge Learned Hand, speaking for the court inPeter Caller Kohler,supra,said.When all the other workmen in a shop make common cause with afellow workmen over his separate grievance and go out on strike in hissupport, they engage in a "concerted activity"for "mutual aid orprotection,"although the aggrieved workman is the only one of themwho has any immediate stake in the outcome.The rest know that bytheir action each one of them assures himself,in case his turn evercomes, of the support of the one whom they are all then helping,and thesolidarity so established is "mutual aid" in the most literal sense, asnobody doubts." LENKURT ELECTRIC CO., INC.ElectricCo.,Inc., its officers,agents, successors, andassigns,shall:1.Cease and desist from:(a)Discharging or refusing to reinstate any employeebecause he has assisted a labor organization by refusing tocross a lawful picket line at his place of work.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of theirrights guaranteed under Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer to Mildred B. Hoback immediate and fullreinstatement to her former or substantially equivalentposition,without prejudice to her seniority or other rightsand privileges,and make her whole for any loss of paysuffered by reason of the lawful discharge and refusal toreinstate her, in the manner set forth in the section of thisDecision entitled"The Remedy."(b) Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayroll and other records helpful to analyze and determinethe amount of backpay due under the terms of this Order.(c)Post at its place of business at San Carlos,California,copiesoftheattachednoticemarked"Appendix."'Copies of said notice, on forms to beprovided by the Regional Director for Region 20 of theBoard,shall,afterbeingsignedby an authorizedrepresentative of Respondent,be posted immediately uponreceipt thereof,and maintained by it for 60 consecutivedays thereafter,in conspicuous places, where notices toemployees are customarily posted.Respondent shall takereasonable steps to insure that said notices are not altered,defaced,or covered by any other material.(d)Notify the Regional Director for Region 20, inwriting,within 20 days from the receipt of this Decision,what steps it has taken to comply herewith.'`In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a decree of the United States Court ofAppeals,Enforcing an Order"shallbe substituted for the words "aDecision and Order."'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify the Regional Director forRegion 20,inwriting,within 10 dayes from the date of this Order, whatsteps it has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEES263Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOTdischarge or refuse to reinstate anyemployee for refusing to cross a picket line to come towork during a lawful strike at our plant.WE WILL NOTin any like or related manner interferewith,restrain,or coerce any employee in the exercise ofhisright,guaranteedunder theNationalLaborRelations Act, to assist a labor organization.WE WILLoffer to Mildred B. Hoback immediate andfullreinstatement to her former or substantiallyequivalent position, without prejudice to any seniorityor other rights and privileges previously enjoyed by her,and make her whole for any loss of pay which she mayhave suffered by reason of her discharge.LENKURT ELECTRIC CO.,INC.(Employer)DatedBy(Representative)(Title)Note:NotifyMildred B. Hoback if presently serving inthe Armed Forces of the United States of her right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended,after discharge from theArmed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 13050 FederalBuilding,450 Golden Gate Avenue, Box 36047, SanFrancisco, California 94102,Telephone 556-0335.